Citation Nr: 0031769	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, on 
a direct basis and as secondary to Agent Orange exposure.

4.  The propriety of the initial 50 percent rating assigned 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997and subsequent RO rating 
decisions.  

In August 2000, a videoconference hearing was held before the 
undersigned Veterans Law Judge, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  

The Board notes that the RO adjudicated the claim involving 
PTSD as one for increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) The veteran in his substantive appeal, received in April 
1998, indicated that he had unemployment problems as a result 
of his nervous disorder.  As the issue of entitlement to a 
total compensation rating based on individual unemployability 
has not yet been addressed, it is referred to the RO to take 
the necessary steps to fully develop and adjudicate this 
issue.

FINDINGS OF FACT

1.  The veteran's hearing loss of the right ear and tinnitus 
had their onset in service.  

2.  The veteran's PTSD results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
suicidal ideation, chronic panic and depression, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss of the right ear and tinnitus 
were incurred in service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss of the Right Ear and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Service connection may be established for a 
current disability on the basis of a "presumption" under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  But see Cromley v. Brown, 7 Vet. App. 376 
(1995).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies, 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies, 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
To establish service connection for hearing loss, these 
hearing loss thresholds must currently be met, and all the 
evidence of record, including that pertinent to service, must 
demonstrate that a current hearing loss was incurred as a 
result of service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993) (a veteran is not required to show a hearing 
disability during service to warrant a grant of service 
connection).

The veteran's service medical records are negative for any 
findings, complaints or treatment of hearing loss or 
tinnitus.  

A VA audiological examination was conducted in May 1997.  The 
veteran stated that his hearing loss and tinnitus began in 
service when he was exposed to a rocket blast in Vietnam.  

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
25
35
45
36

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  Bilateral sensorineural hearing 
loss was diagnosed.  

A VA audiological examination was conducted in September 
1999.

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
25
35
45
36

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The diagnosis was right ear 
sensorineural hearing loss.  The examiner stated that, based 
on the veteran's history and current right ear hearing loss, 
it was as likely as not that the veteran's right ear hearing 
loss and tinnitus may have been due to noise exposure in 
Vietnam in that the veteran has more hearing loss in the 
higher frequencies.  This finding, according to the examiner, 
supports the proposition that the veteran's hearing loss was 
caused by noise exposure.  

As a preliminary matter, the Board notes that the veteran has 
a current hearing disability according to VA regulation.  See 
38 C.F.R. § 3.385, supra.  In light of the opinion of the VA 
examiner who performed the September 1999 audiological 
examination, attributed the veteran's right ear hearing loss 
and tinnitus to inservice noise exposure, and provided the 
reasons supporting that contention; service connection for 
hearing loss of the right ear and tinnitus is warranted.  


PTSD

The veteran asserts, in statements and testimony that the 
symptoms of his PTSD are totally disabling causing him 
nightly nightmares reducing his sleep to two or three hours 
per night, and daytime flashbacks to his Vietnam experiences.  
He also noted that the condition also placed great stress on 
his marriage and his social life.  He also experienced 
hypervigilance and suicidal ideation.  His wife also 
testified at the hearing conducted in August 2000 and stated 
that the veteran's PTSD symptomatology caused him a great 
deal stress and caused him to be very forgetful.  She also 
noted that the veteran's condition is getting worse.  

The veteran served in Vietnam and was awarded, among other 
decorations, the Purple Heart Medal.  The veteran's service 
medical records are negative for any findings, complaints or 
treatment of a psychiatric disorder.  

A VA psychological evaluation was conducted in August 1997.  
The veteran stated that he had been married for 26 years, and 
that his wife separated from him from 1982 to 1985 because he 
was mean to her.  He stated that he fought with his superiors 
at work and was almost fired twice due to his attitude.  He 
stated that he just did not like people and it was hard for 
him to work around people.  He also stated that he suffers 
from daily flashbacks of his Vietnam experiences, nightmares 
and suicidal ideation.  PTSD was diagnosed.  A Global 
Assessment of Functioning Scale (GAF) of 41 was given and 
that serious impairment was noted.  

A VA PTSD examination was conducted in August 1997.  The 
veteran complained of daily nightmares, constant depression, 
hypervigilance, flashbacks to Vietnam, distrust of people, 
and inability to get along with people.  The veteran stated 
that he has worked for the state forestry department since 
separation from service.  The veteran was on medication for 
his PTSD and was undergoing VA psychological counseling.  

Examination found that the veteran's speech was relevant and 
coherent.  He did not show any disjointed thinking.  He was 
oriented to time, place and person.  Memory for recent and 
past events was intact.  His mood was depressed.  He had 
vague suicidal ideas of wishing he were dead twice a week.  
He was not delusional but did have some paranoid ideas of not 
trusting people and constantly looking over his shoulders.  
He had some obsessive-compulsive traits such as washing his 
hands ten or fifteen times a day but the traits did not 
interfere with his job or daily living.  His insight and 
judgment were good.  PTSD was diagnosed.  A GAF score of 70 
was given.  

A November 1997 rating decision awarded service connection 
for PTSD and assigned a 10 percent evaluation.  

In a letter dated in March 1998, the veteran's private 
physician stated that the veteran could not return to gainful 
employment due to injuries sustained to his back, neck and 
lower extremities.  

A psychiatric examination was conducted in March 1999.  The 
examiner was asked to resolve the difference in the two GAF 
scores, 41 and 70, given in the two previous examinations.  
The veteran related essentially the same symptomatology as in 
the previous examinations.  

Examination noted that the veteran exhibited appropriate 
hygiene, he was oriented times three, and his speech was 
logical and goal oriented.  He displayed no inappropriate or 
impulsive behavior.  The veteran's affect was full and his 
mood was mildly dysphoric.  He denied any current plans to 
hurt himself or others.  He denied any symptoms of mania.  He 
admitted to a history of anxiety attacks.  The veteran also 
admitted to auditory flashbacks of his Vietnam experiences.  
The veteran's immediate memory was three out of three objects 
at one minute and two out of three in three minutes.  He 
denied any history of any obsessions, compulsions, rituals or 
symptoms of obsessive-compulsive disorder.  He gave 
appropriate answers to testing of his formal judgment, 
however, the examiner stated that his history indicated that 
he often acted impulsively.  The veteran's insight was fair.  

The Axis I diagnoses were chronic PTSD; panic disorder with 
agoraphobia; recurrent and chronic major depressive episodes, 
currently in partial remission, occasionally with psychotic 
versus pseudo psychotic symptoms related to PTSD; chronic 
pain syndrome; and testing indicated the diagnosis of 
attention deficit/hyperactivity disorder, combined type.  The 
Axis II diagnosis was deferred.  The Axis IV stressors were 
unemployment and chronic pain.  The Axis V GAF was 40, 
current, with a range over the past year of 35 to 60.

The examiner stated that the veteran's PTSD was directly 
related to his Vietnam experiences; and that his chronic 
depressive disorder and his panic disorder with agoraphobia 
were partially related to his PTSD.  

A June 1999 rating decision granted an increased, 50 per 
cent, rating for the veteran's PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged rating."  Id. at 125.  Here, 
although the RO did not expressly consider "staged rating," 
the Board finds that a remand to enable it to so, in the 
first instance, is unnecessary.  The RO did consider the 
appropriateness of the initial evaluation of 10 percent 
assigned with the submission of additional evidence, 
resulting in the increase in the initial evaluation assigned 
for PTSD to 50 percent.  Hence, there is no prejudice to the 
veteran in the Board considering the concept of "staged 
rating" in the first instance.

Under 38 C.F.R. § 4.130, the general rating formula for 
mental disorders to include PTSD (evaluated under Diagnostic 
Code 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that the veteran has been diagnosed with 
several nonservice-connected psychiatric conditions.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  When it is 
not possible to separate the effects of a service-connected 
condition from non-service-connected conditions, "VA 
regulations at 38 C.F.R. § 3.102 . . . clearly dictate that 
such signs and symptoms be attributed to the service- 
connected condition."  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Here, the examiner who conducted the March 1999 
examination stated that several of the veteran's psychiatric 
disorders were partially related to his PTSD.  As it is not 
possible in this case to separate the effects of his PTSD-
related symptomatology from the non-service-connected 
psychiatric symptomatology, all of the veteran's psychiatric 
symptomatology will be attributed to his service-connected 
PTSD.

The Board notes that an increased, 70 per cent, rating is 
warranted as the veteran's PTSD causes occupational and 
social impairment, with deficiencies in most areas, due to 
suicidal ideation, chronic panic and depression, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.

However, a 100 percent evaluation is not warranted as the 
veteran's PTSD does not cause gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.


ORDER

Entitlement to service connection for hearing loss of the 
right ear and tinnitus is granted.  

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the controlling laws and regulations 
governing monetary disbursements.

REMAND

Skin Disorder

The veteran asserts he has a current skin disorder due to the 
inservice exposure to Agent Orange and the sun.  

The Board has preliminary reviewed the veteran's claims file.  
The veteran's service medical records are negative for any 
findings, complaints or treatment of a skin disorder.  

Post-service, a August 1997 VA examination provided a 
diagnosis of dermatitis.  A VA outpatient treatment record 
dated in April 1999 noting a follow-up of an Agent Orange 
examination noted no finding related to a skin condition.  

It is noted that recently, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed skin disorder and the veteran's 
active military service.  

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In this regard the veteran has 
testified that certain VA physicians have told him he has a 
skin disorder related to inservice exposure to Agent Orange 
and the sun.  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the claim on the merits. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.

2.  The RO should provide the veteran an 
opportunity to submit the opinions of any 
physician who has told him that he has a 
skin disorder related to service.  The RO 
should specifically advise the veteran 
and his representative of the need to 
submit such competent medical evidence to 
support the claim.

3.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1 and 2 above, the 
veteran should be afforded an appropriate 
VA examination determine the nature and 
etiology of any current chronic skin 
disorders.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  With respect to each disorder 
diagnosed, the physician should render an 
opinion, following the examination of the 
veteran and review of his pertinent 
medical history, as to whether it is as 
least as likely as not that the disorder 
is in any way related to the veteran's 
active military service, to include the 
symptoms noted therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in all 
of claims on appeal in light of all 
applicable evidence of record and all 
pertinent legal authority,  and the 
recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his 
representative, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 11 -


